Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  within claim 10 is the phrase (11. The system of claim 1”. For examination purposes this phrase is ignored.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 5, 7, 9, 10, 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 10, 2, 4, 5, 15  of U.S. Patent No. 10,936,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘344 teach all limitation of the current application
Claims 1, 2, 3, 5, 7, 9, 10  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 14, 2, 5, 7  of U.S. Patent No. 11,256,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘344 teach all limitation of the current application
Claim 1 of Current Application 
Claim 1 of ‘527
1. A system for presenting an object, comprising: a computing device; one or more processors; and at least one memory coupled to the one or more processors, the at least one memory comprising computer-readable instructions for execution by the one or more processors to cause said one or more processors to perform operations comprising: 
executing instructions of a metaphor application, the metaphor application configured to organize at least one user interface based upon a metaphor, the metaphor organizing a datum, a document, a file, an application, data, an image, or any combination thereof based on a geospheric direction and geolocation; 
associating a first datum, a first document, a first file, a first application, a first data, a first image, or any combination thereof with a first geospheric direction setting of the display associated with a first geolocation; 
generating at the first geolocation a first presentation object for the first datum, the first document, the first file, the first application, the first data, the first image, or any combination thereof, the first presentation object containing the first datum, the first document, the first file, the first application, the first data, the first image, or any combination thereof, and the geospheric direction setting of the display associated with the first datum, the first document, the first file, the first application, the first data, the first image, or any combination thereof at the first geolocation; 
formatting the first presentation object into data blocks for rendering on the display of the computing device; 
wherein the computing device comprising a controller and a memory, the controller configured to render the formatted first presentation object on the display of the computing device; 
wherein the metaphor application causing the first presentation object to be rendered on the display of the computing device when the display is associated with the geospheric direction and first geolocation associated with the first presentation object.
1. (Amended) A system for presenting an object, comprising: a computing device; one or more processors; and at least one memory coupled to the one or more processors, the at least one memory comprising computer-readable instructions for execution by the one or more processors to cause said one or more processors to perform operations comprising: 
executing instructions of a metaphor application, the metaphor application configured to organize at least one user interface based upon a metaphor, the metaphor organizing a datum, a document, a file, an application, data, or any combination thereof based on a geospheric direction and geolocation; 
associating a first datum, a first document, a first file, a first application, a first data, or any combination thereof with a geospheric direction setting of the display associated with a first geolocation; 
generating at the first geolocation a first presentation object for the first datum, the first document, the first file, the first application, the first data or any combination thereof, the first presentation object containing the first datum, the first document, the first file, the first application, the first data, or any combination thereof, and the geospheric direction setting of the display associated with the first datum, the first document, the first file, the first application, the first data, or any combination thereof at the first geolocation; 
formatting the first presentation object into data blocks for rendering on the display of the computing device; 
wherein the computing device comprising a controller and a memory, the controller configured to render the formatted first presentation object on the display of the computing device; 
wherein the metaphor application causing the first presentation object to be rendered on the display of the computing device when the display is associated with the geospheric direction and first geolocation associated with the first presentation object.



Allowable Subject Matter
Claim 4, 6, 8, 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171